Title: From George Washington to Edmund Randolph, 29 July 1795
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Mount Vernon 29th July 1795
          
          The contents of your letters of the 21 & 24th instt wch I recd by Monday’s Post—the importance of some of their enclosures; and the perturbed state of Mens minds, respecting the late treaty with G. Britain, togethr with the proceedings in some of the principal Towns to embarrass the business have determined me to repair to the Seat of government if I hear nothing from you between this & Monday next to render it unnecessary. Two reasons, delay my setting out previous to that Day—the first is, the uncertainty I shall be in (until I hear from you, subsequent to your receipt of my letter of the 24th instt) whether you may not be on the road to this place yourself and 2d because a genl meeting of the Potomack Company—on important business—is to be held in Alexandria on Monday next at which I am much pressed to be.
          The Proclamation is herewith enclosed; along with it you will receive the Resolutions of the Town of Portsmouth (New Hampshire) similar to those of Boston & New York. & the counter proceedings of Chamber of Commerce in the last mentioned place to those which I forwarded to you, from thence, by the Mail of Tuesday. I also return, under cover of this letter the draught of the Memorial & the rough of a ratification. These are very important papers; & with the Instructions which follow, will require great attention & consideration & is the primary cause of my returning to Phila. Mr Jaudenes will, in spite of himself, be arrogant & inconsistent perhaps a closing letter to him on the subt of negotn may not be amiss. Mr Monroe’s Letter & the enclosures are among the Papers which I send you. with esteem & regard I am Yours
          
            G.W.
          
          
            P.S. Mr Adets answer is such an one as I expected. Do with the French letter herewith enclosed whatsoever is proper.
          
        